SULLIVAN, Judge,
dissenting.
In Siebert Oxidermo, Inc. v. Shields (1983) Ind., 446 N.E.2d 332, our Supreme Court made a valiant effort to solve then existing problems presented by the confusion and overlap of Ind. Rules of Procedure, Trial Rule 59 and Trial Rule 60, specifically with regard to defaults. The decision, however, did not anticipate and did not provide in its holding the solution to other problems which have arisen with regard to the two rules. The case before us is such an instance.
In the Siebert case, and in Burns v. St. Mary Medical Center (1987) 3d Dist.Ind.App., 504 N.E.2d 1038, as well, the motions for relief were denied. The party attacking the judgment in each case was therefore required to perfect the appeal. In the case before us, the trial court granted the motion for relief and set aside the judgment. In such circumstance, when the trial court accepts the motion as a Motion to Correct Errors and grants the relief sought by setting aside the judgment, it would seem that the party seeking to uphold the judgment should be entitled to take a direct appeal pursuant to T.R. 59 (F).1 As suggested in Burns v. St. Mary Medical Center, supra, however, the Siebert holding would appear to not permit such a course of action. The binding effect of Siebert was well stated in Burns as follows:
"Our courts should work to make our procedural rules operate intelligently and *1090practically. On the other hand, they should also operate predictably and, at times, clarity and predictability outweigh other interests. That the Supreme Court might have chosen a different approach in Siebert Oxidermo is not the point. It chose a rule for uniform application and clearly announced it." 504 N.E.2d at 1040.
Accordingly, even were I disposed to do so, I could not premise a dissent upon any disagreement I might have with a particular application of the Stebert rule. Rather, I dissent because I do not believe the Site-bert rule required that Jack Lee file a Motion to Correct Errors directed to the setting aside of the judgment in question.
Although the judgment which is the focal point of this appeal was entered as a result of a default on the part of the Hawthornes, it is nevertheless a judgment entered pursuant to T.R. 54 (B).2 When, as here, the trial court expressly determines that there is no just reason for delay and expressly directs entry of judgment, that judgment is final and appealable as any other final judgment, ie., by first filing a Motion to Correct Errors. This is precisely the course followed by the Hawthornes. When the trial court in that setting granted the relief requested, T.R. 59(F) became applicable.
In my view, Lee has correctly and timely perfected his appeal from the setting aside of the judgment. We should consider the merits of his argument for reinstatement of the judgment.

. TR. 59(F) provides:
"A party who is prejudiced by any modification or setting aside of a final judgment or an appealable final order following the filing of a motion to correct error may appeal that ruling without filing a motion to correct error."


. TR. 54(B) provides:
"(B) Judgment Upon Multiple Claims or Involving Multiple Parties. When more than one [1] claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim, or third-party claim, or when multiple parties are involved, the court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties. A judgment as to one or more but fewer than all of the claims or parties is final when the court in writing expressly determines that there is no just reason for delay, and in writing expressly directs entry of judgment, and an appeal may be taken upon this or other issues resolved by the judgment; but in other cases a judgment, decision or order as to less than all the claims and parties is not final."